DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 13, 14, 18, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/001792 Tondu et al (cited by US 10,906,626) in view of US 2014/0072754 Mitra et al.
Regarding claim 1, Tondu teaches a laminated glazing (column 1, lines 17-18) for an aircraft (column 1, lines 13-16), comprising 
an inner structural polymer material sheet 6 with a thickness of 5-20 mm (column 2, lines 45-48), 
an outer structural glass sheet 4 with a thickness of 4-10 mm (column 2, lines 45-48), and 
on a side of the outer structural glass sheet opposite the inner structural polymer material sheet (figure 2B), an outer nonstructural glass sheet 2 having a thickness of 0.5-1.5 mm (column 2, lines 59-61), 
said outer nonstructural glass sheet defining an exterior face of the laminated glazing (column 1, lines 49-50) and said inner structural polymer material sheet defining an interior face of the laminated glazing (column 4, lines 19-21), 
said outer structural glass sheet being the only structural glass sheet of said laminated glazing (figure 2B, where there are no extra layers), 
wherein the laminated glazing in an aircraft cockpit glazing (column 3, lines 27-28). 
Tondu teaches a polymer sheet thickness of 5-20 mm. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 5-20 mm reads on the claimed range of 8-22 mm. 
Tondu does not teach the breaking stress of the outer structural glass sheet. Mitra teaches a laminated glazing designed to withstand projectiles, similar to a bird strike, where the glass sheets have a breaking stress of 950 MPa (paragraph 0048). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include glass composition and chemical strengthening treatment that results in this breaking stress of Mitra in the product of Tondu because this composition has excellent chemical hardenability (paragraph 0035) and the chemical strengthening provides the product with increased resistance to puncture by a projectile (paragraph 0031). 
Regarding claim 2, Tondu teaches that the inner structural polymer material sheet is made of PMMA (where the sheet must be either stretched or unstretched because there are no other options), PU or PC (column 2, lines 54-58).
Regarding claim 3, Tondu teaches that the outer structural glass sheet is made of soda-lime or aluminosilicate glass (column 4, lines 15-18). 
Regarding claim 4, Tondu teaches that the outer structural glass sheet is chemically reinforced (column 4, lines 11-16).
Regarding claim 5, Tondu teaches that the inner and outer structural sheets are bonded to one another by means of a first adhesive interlayer 5 (pvb) having a thickness of 2 mm (column 4, lines 18-19).
Regarding claim 7, Tondu teaches that the outer nonstructural glass sheet has an aluminosilicate composition (column 1, lines 65-66). 
Regarding claim 8, Tondu teaches that the outer nonstructural glass sheet is chemically reinforced (column 1, line 65 – column 2, line 2).
Regarding claim 9, Tondu teaches that the outer nonstructural glass sheet is bonded to the outer structural glass sheet by means of a second adhesive interlayer 3 having a thickness of 8 mm. 
Regarding claim 10, Tondu teaches that the face of the outer nonstructural glass sheet oriented toward the outer structural glass sheet (figure 2B) supports an electrically-conductive heating layer 11 (column 4, lines 28-30). 
Regarding claim 13, Tondu teaches that the adhesive interlayer comprises polyvinyl butyral, polyurethane or an ethylene/vinyl acetate copolymer (column 2, lines 62-67). 
Regarding claim 14, Mitra teaches that the laminated glazing is curved (paragraph 0018). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the curved windshield of Mitra in the product of Tondu because the curved shape reduces drag and improves aerodynamics of the vehicle. 
Regarding claim 18, Tondu teaches that the thickness of the first adhesive interlayer is 2 mm (column 4, lines 18-19).
Regarding claim 19, Tondu teaches that the thickness of the second adhesive interlayer is 0.5-20 mm (column 2, lines 62-67). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0.5-20 mm reads on the claimed range of 3-7 mm. 
Regarding claim 21, Tondu teaches that said outer structural glass sheet and outer nonstructural glass sheet are the only two glass sheets of said laminated glazing (figure 2B, where there are no extra layers). 
Regarding claim 22, Tondu teaches that the inner structural polymer material sheet (5-20 mm, column 2, lines 45-48) is thicker than the outer structural glass sheet (4-10 mm, column 2, lines 45-48, where one reading Tondu as a whole would appreciate that while the allowed thickness ranges overlap, the range of larger thicknesses for the polymer sheet suggests that the polymer sheet should be thicker than the glass sheet. 

Claims 12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/001792 Tondu as applied to claim 1 above, and further in view of WO 2016/055735 Tondu et al (cited by US 10,582,572).
Regarding claim 12, 2017Tondu teaches the laminated glazing but does not teach an assembly structure. 2016Tondu teaches a glazing panel used in transportation or buildings (column 1, lines 21-22), where the face of the outer nonstructural glass sheet 2 opposite the outer structural glass sheet 3 is flush with an assembly structure for assembling the laminated glazing (frame, figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the frame of 2016Tondu in the product of 2017Tondu because the frame provides an indexing point to align the layers of the assembly.
Regarding claim 15, 2017Tondu teaches the laminated glazing but does not teach a reinforcing sheet. 2016Tondu teaches a glazing panel used in transportation or buildings (column 1, lines 21-22), where a reinforcing sheet 6 that is inserted between the outer glass and outer structural glass sheets, over a portion at least of a peripheral zone of the laminated glazing (figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the reinforcing sheet of 2016Tondu in the product of 2017Tondu because the reinforcing sheet is an electromagnetic shielding layer that protects the layer underneath from electromagnetic waves that may disrupt signals (column 1, lines 30-43). 
Regarding claim 20, 2016Tondu further teaches that the reinforcing sheet 6 is made of metal (column 3, lines 3-8).

Response to Arguments
Applicant’s arguments with respect to Hall have been considered but are moot because the new ground of rejection over Tondu does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781